DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-15 are objected to because of the following informalities.
Regarding claim 12, the phrase “substantially same as” is grammatically awkward. It is recommended that the phrase be changed to “substantially the same as”, “substantially similar to”, “substantially equal to”, or the like. Claims 13-15 depend from claim 12 and share the objection.
Regarding claim 14, the phrase “the portion of the third touch line” is the first appearance of this limitation in this chain of claims. It is recommended that the definite article “the” be replace by the indefinite article “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitations “the first portion” and “the second portion” refer to the fifth touch line, as described in parent claim 12. Therefore, it is nonsensical for the fourth touch line to include a connection portion between the first portion and the second portion, as the connection portion is actually part of the fifth touch line, not the fourth touch line.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 11, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0129551 A1 (“Lee”). Note that Lee takes the effective filing date of parent application KR 10-2017-0141531, published as KR20190047536A. The documents are essentially identical.
Regarding claim 1, Lee teaches a touch sensing unit (Figs. 12-13, 16-17), comprising:
a first row of touch electrodes extending in a first direction (Fig. 12 at bottom TEd);
a first column of touch electrodes extending in a second direction perpendicular to the first direction and crossing the first row of touch electrodes (Fig. 12 at left-most TEs);
a first touch line connected to a first end of the first row of touch electrodes (Fig. 12 at TLd connected to bottom row); and
a second touch line connected to a first end of the first column of touch electrodes (Fig. 12 at left-most TLs connected to bottom of first column), and
wherein the first touch line and the second touch line are adjacent to each other (Fig. 12 at TLd, TLs), and
wherein each of the first touch line and the second touch line has a staircase shape in a plan view (Fig. 12 at TLd, TLs).
Regarding claim 4, Lee teaches a second row of touch electrodes extending in the first direction (Fig. 12 at a TEd above a TEd cited as first row); and
a third touch line connected to a first end of the second row of touch electrodes (Fig. 12 at TLd connected to second row), and
wherein the first row of touch electrodes and the second row of touch electrodes are disposed in the second direction crossing the first direction (Fig. 12 at TEd);
the third touch line is longer than the second touch line (Fig. 12 at TLd: the touch lines connected to higher rows are longer); and
the third touch line has the staircase shape in the plan view (Fig. 12 at TLd).
Regarding claim 5, Lee teaches wherein the first touch line includes a first winding pattern (Fig. 12 at TLd), and the second touch line includes a second winding pattern shorter than the first pattern (Fig. 12 at left most TLs).
Regarding claim 11, Lee teaches
a third row of touch electrodes extending in the first direction (Fig. 12 at a TEd above a TEd cited as second row);
a fourth row of touch electrodes extending in the first direction (Fig. 12 at a TEd above a TEd cited as third row);
a fourth touch line connected to a first end of the third row of touch electrodes (Fig. 12 at TLd connected to third row);
a fifth touch line connected to a first end of the fourth row of touch electrodes (Fig. 12 at TLd connected to fourth row); wherein:
the first row of touch electrodes, the second row of touch electrodes, the third row of touch electrodes, and the fourth row of touch electrodes are disposed in the second direction (Fig. 12 at TEd);
the fourth touch line is longer than the third touch line (Fig. 12 at TLd: the touch lines connected to higher rows are longer);
the fifth touch line is longer than the fourth touch line (Fig. 12 at TLd: the touch lines connected to higher rows are longer); and
each of the fourth touch line and the fifth touch line has the staircase shape in the plan view (Fig. 12 at TLd).
Regarding claim 16, Lee teaches a third touch line connected to a second end of the first column of touch electrodes, wherein the third touch line has the staircase shape in the plan view (Fig. 12 at TLs connected to first column at top).
Regarding claim 17, Lee teaches a touch sensing unit (Figs. 12-13, 16-17), comprising:
a first row of touch electrodes extending in a first direction (Fig. 12 at TEd);
a first column of touch electrodes extending in a second direction perpendicular to the first direction and crossing the first row of touch electrodes (Fig. 12 at left-most TEs);
a first touch line connected to a first end of the first row of touch electrodes (Fig. 12 at TLd connected to bottom row); and
a second touch line connected to a first end of the first column of touch electrodes (Fig. 12 at left-most TLs connected to bottom of first column), and
wherein the first touch line includes a first winding pattern adjacent to the second touch line (Fig. 12 at TLd, TLs).
Regarding claim 18, Lee teaches a second row of touch electrodes extending in the first direction (Fig. 12 at a TEd above a TEd cited as first row); and
a third touch line connected to a first end of the second row of touch electrodes (Fig. 12 at TLd connected to second row), and
wherein the first row of touch electrodes and the second row of touch electrodes are disposed in the second direction crossing the first direction (Fig. 12 at TEd);
the third touch line includes a second winding pattern shorter than the first pattern (Fig. 12 at TLd: if the winding pattern is considered the portion between the pad and the second angle turn, the patterns become shorter as the touch lines proceed from right to left).
Regarding claim 20, Lee teaches a touch sensing unit (Figs. 12-13, 16-17), comprising:
a first row of touch electrodes extending in a first direction (Fig. 12 at TEd);
a first column of touch electrodes extending in a second direction perpendicular to the first direction and crossing the first row of touch electrodes (Fig. 12 at left-most TEs);
a first touch line connected to a first end of the first row of touch electrodes (Fig. 12 at TLd connected to bottom row); and
a second touch line connected to a first end of the first column of touch electrodes (Fig. 12 at left-most TLs connected to bottom of first column), and
wherein each of the first touch line and the second touch line has a staircase shape in a plan view (Fig. 12 at TLd, TLs), and
wherein the first touch line includes a first winding pattern adjacent to the second touch line (Fig. 12 at TLd, TLs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) as applied to claim 1 above, and further in view of US 2015/0160756 A1 (“Polishchuk”).
Regarding claim 2, Lee does not expressly teach a guard line between the first touch line and the second touch line, and wherein the guard line has the staircase shape in the plan view. However, Polishchuk teaches a guard line between a first touch line and a second touch line, wherein the guard line takes a shape similar to the touch lines ([23]-[26]; Figs. 2, 3). The suggestion to modify the teaching of Lee by the teaching f Polishchuk is present as both teach touch sensing devices with touch lines in peripheral areas. The motivation is to improve signal quality. As noted above, Lee teaches a staircase shape for the touch lines, and Polishchuk shows that the guard line matches the shape of the touch lines in order to be between them and isolate them. Thus, before the effective filing date of the current application, the combination of Lee and Polishchuk would have rendered obvious, to one of ordinary skill in the art, the limitations of a guard line between the first touch line and the second touch line, and wherein the guard line has the staircase shape in the plan view.
Regarding claim 3, Lee further teaches a touch driving circuit (Figs. 1, 12, 13) is configured to supply a driving signal to the first touch line (Figs. 12, 13 at TLd), and sense capacitance between the first row of touch electrodes and the first column of touch electrodes through the second touch line (Figs. 12, 13 at TLs). Polishchuk further teaches a touch driving circuit configured to supply a ground voltage to the guard line ([23]-[26]; Figs. 2, 3). The rationale for combining these two references is explained above. Thus, before the effective filing date of the current application, the combination of Lee and Polishchuk would have rendered obvious, to one of ordinary skill in the art, the limitations that a touch driving circuit is configured to supply a driving signal to the first touch line and a ground voltage to the guard line, and sense capacitance between the first row of touch electrodes and the first column of touch electrodes through the second touch line.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) as applied to claims 5 and 18, respectively, above, and further in view of US 2018/0182822 A1 (“Seo”).
Regarding claim 6, Lee does not expressly teach wherein each of the first touch line and the second touch line has a first layer and a second layer disposed on the first layer, and wherein the first winding pattern and the second winding pattern are disposed on the same layer with first layer. However, Seo teaches that sensing and driving touch lines may have a first layer and a second layer disposed on the first layer (Figs. 6, 9), wherein a pattern of a first touch line and a pattern of the second touch line are disposed on the same layer with first layer (Figs. 3, 5, 6, 8, 9). The suggestion to modify the teaching of Lee by the teaching of Seo is present as both teach touch sensing devices with touch lines in peripheral areas. The motivation is to implement the lines in a device assembled in layers. Recall that Lee teaches the first winding pattern and the second winding pattern, as explained above. Thus, before the effective filing date of the current application, the combination of Lee and Polishchuk would have rendered obvious, to one of ordinary skill in the art, the limitations wherein each of the first touch line and the second touch line has a first layer and a second layer disposed on the first layer, and wherein the first winding pattern and the second winding pattern are disposed on the same layer with first layer.
Regarding claim 19, Lee does not expressly teach wherein each of the first touch line and the second touch line has a first layer and a second layer disposed on the first layer, and wherein the first winding pattern and the second winding pattern are disposed on the same layer with first layer. However, Seo teaches that sensing and driving touch lines may have a first layer and a second layer disposed on the first layer (Figs. 6, 9), wherein a pattern of a first touch line and a pattern of the second touch line are disposed on the same layer with first layer (Figs. 3, 5, 6, 8, 9). The suggestion to modify the teaching of Lee by the teaching of Seo is present as both teach touch sensing devices with touch lines in peripheral areas. The motivation is to implement the lines in a device assembled in layers. Recall that Lee teaches the first winding pattern and the second winding pattern, as explained above. Thus, before the effective filing date of the current application, the combination of Lee and Polishchuk would have rendered obvious, to one of ordinary skill in the art, the limitations wherein each of the first touch line and the second touch line has a first layer and a second layer disposed on the first layer, and wherein the first winding pattern and the second winding pattern are disposed on the same layer with first layer.
Claims 7-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) as applied to claim 4 above, and further in view of US 2017/0083137 A1 (“Kurasawa”).
Regarding claim 7, Lee further teaches wherein the third touch line includes: a first portion overlapping the first row of touch electrodes in the first direction (Fig. 5 at TLd connected to second row: TLd extends downward from second row past first row, where it overlaps the first row in the first direction, i.e. along the left side in the horizontal direction); and a second portion overlapping the second row of touch electrodes in the first direction (Fig. 5 at TLd connected to second row: TLd overlaps with second row as it connects with second row as it extends horizontally).
Lee does not expressly teach wherein a width of the second portion is larger than a width of the first portion. However, Kurasawa teaches wherein a width of the second portion is larger than a width of the first portion (Fig. 10 at RM, L or Fig. 12 at BP2, L2). The suggestion to modify the teaching of Lee by the teaching of Kurasawa is present as both teach touch panels with peripheral touch lines. The motivation is to improve electric field shielding ([106], [115]). Thus, in view of the dates of the references, the combination would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.
Regarding claim 8, Lee further teaches wherein the second portion overlaps a portion of the first touch line in the second direction (Fig. 12 at TLd as extends horizontally from second row overlaps with TLd as extends horizontally from first row), and wherein the portion of the first touch line overlaps the first row of touch electrodes in the first direction (Fig. 12 at TLd as extends horizontally from first row). Kurasawa also further teaches wherein the second portion overlaps a portion of the first touch line in the second direction (Fig. 10 at both RMs or Fig. 12 at BP2, BP1), and wherein the portion of the first touch line overlaps the first row of touch electrodes in the first direction (Fig. 10 at RM or Fig. 12 at BP1). The rationale for combining is explained above. Thus, before the effective filing date of the current application, the combination of Lee and Kurasawa would have rendered obvious, to one of ordinary skill in the art, the limitations wherein the second portion overlaps a portion of the first touch line in the second direction and wherein the portion of the first touch line overlaps the first row of touch electrodes in the first direction.
Regarding claim 10, Kurasawa further teaches wherein each of the first portion and the second portion extends in the second direction (Fig. 12 at L2 portion overlapping first row, BP2), and the third touch line further includes a connection portion between the first portion and the second portion (Fig. 12 at L2 between BP2 and L2 portion overlapping first row).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) as applied to claim 11 above, and further in view of obviousness to try.
Regarding claim 12, Lee teaches wherein the fifth touch line includes:
a first portion overlapping the third row of touch electrodes in the first direction (Fig. 12 at TLd connected to fourth row: TLd extends downward from fourth row past third row, where it overlaps the third row in the first direction, i.e. along the left side in the horizontal direction); and
a second portion overlapping the fourth row of touch electrodes in the first direction (Fig. 12 at TLd connected to fourth row: TLd overlaps with fourth row as connects with fourth row).
Lee does not expressly teach wherein a width of the first portion is substantially same as a width of a portion of the fourth touch line which overlaps the third row of touch electrodes in the first direction. However, there are only three possibilities, equal, greater than, or less than, and it would have been obvious for one of ordinary skill in the art to try using the same width. The suggestion is present as the diagram used by Lee shows the same width for these portions (Fig. 12). The motivation is simplicity of implementation and manufacturing. Therefore, in view of obviousness to try, it would have been obvious for one of ordinary skill in the art to implement the limitation wherein a width of the first portion is substantially same as a width of a portion of the fourth touch line which overlaps the third row of touch electrodes in the first direction.
Regarding claim 14, Lee further teaches wherein the second portion overlaps the portion of the third touch line in the second direction (Fig. 12 at TLd connecting to fourth row overlaps with portion of TLd connecting to second row).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0129551 A1 (“Lee”) as applied to claim 12 above, and further in view of US 2017/0083137 A1 (“Kurasawa”).
Regarding claim 13,  Lee does not teach wherein a width of the second portion is larger than the width of the first portion. However, Kurasawa teaches wherein a width of the second portion is larger than the width of the first portion (Fig. 10 at RM, L; Fig. 12 at BP2, L1). The suggestion to modify the teaching of Lee by the teaching of Kurasawa is present as both teach touch devices with peripheral touch lines. The motivation is to improve electric field shielding ([106], [115]). Thus, before the effective filing date of the current application, the combination of Lee and Kurasawa would have rendered obvious, to one of ordinary skill in the art, the limitation wherein a width of the second portion is larger than the width of the first portion.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692